Case 6:20-cv-00577-ADA Document 1-1 Filed 06/29/20 Page 1 of 10




  EXHIBIT A
         Case 6:20-cv-00577-ADA Document 1-1 Filed 06/29/20 Page 2 of 10

                                                                                                                                                             USOO8751585B2


(12) United States Patent                                                                                                     (10) Patent No.:                               US 8,751,585 B2
       Anguenot                                                                                                               (45) Date of Patent:                                      Jun. 10, 2014
(54) ELECTRONIC MESSAGE HANDLING                                                                                                    USPC ........... 709/206: 718/100; 707/204; 707/668;
       METHOD BASED ON AMESSAGE SYSTEM                                                                                                  707/999.2; 709/218; 709/224; 358/1.15
       CLIENT AND SYSTEM TOMPLEMENT THE                                                                             (58) Field of Classification Search
       METHOD                                                                                                            USPC ................. 709/206, 218: 718/100; 707/999.2
                                                                                                                                    See application file for complete search history.
(75) Inventor: Olivier Anguenot, Plobsham (FR)
                                                                                                                    (56)                                       References Cited
(73) Assignee: Alcatel Lucent, Paris (FR)                                                                                                                 U.S. PATENT DOCUMENTS
(*) Notice:        Subject to any disclaimer, the term of this                                                                    5,890,163 A * 3/1999 Todd ..................................... 1.1
                   patent is extended or adjusted under 35                                                                        5,917,489 A   6/1999 Thurlow et al.
                   U.S.C. 154(b) by 0 days.                                                                                       7,730,148 B1* 6/2010 Mace et al. ................... TO9,206
                                                                                                                      2003/0105827 A1*                          6/2003 Tan et al. ...................... TO9,206
(21) Appl. No.: 12/415,089                                                                                                                                        (Continued)
                                                                                                                                                           OTHER PUBLICATIONS
(22) Filed:        Mar. 31, 2009
                                                                                                                    Stephen Pollock, "A Rule-Based Message Filtering System.” ACM
(65)               Prior Publication Data                                                                           Transactions on Office Information Systems, XX. XX. vol. 6, No. 3,
       US 2009/O3OO124A1      Dec. 3, 2009                                                                          pp. 232-254, XP000564860, Jul. 1, 1988.
                                                                                                                    French Search Report.
 30             Foreign Application PrioritV Dat
(30)              oreign Application Priority Uata                                                                  Primary Examiner — Kyung H Shin
   Apr. 4, 2008      (FR) ...................................... 08 52241                                           (74) Attorney, Agent, or Firm — Fay Sharpe LLP
(51) Int. Cl.                                                                                                       (57)                      ABSTRACT
     G06F 15/16                   (2006.01)                                                                         The invention concerns a management method applying to
     G06O 10/10                   (2012.01)                                                                         electronic messages in an inbox associated to a user (3) of an
     HD4L 2/58                    (2006.01)                                                                         electronic message client integrated in a communication sys
     HO4L 29/02                   (2006.01)                                                                         tem (1). According to the invention, for each of the said
     HO4L 29/08                   (2006.01)                                                                         electronic messages, the user (3) may, from within the elec
     HO4M 3/53                    (2006.01)                                                                         tronic message client (2), assign an archiving rule consisting
     HO4M 3/533                   (2006.01)                                                                         in the definition, on the one hand, of at least one action out of
(52) U.S. Cl.                                                                                                       a list of actions whose implementation is Susceptible of being
     CPC .............. G06O 10/107 (2013.01); H04L 5 1/26                                                          detected by the said communication system (1), and, on the
              (2013.01); H04L 51/12 (2013.01). H04L 51/14                                                           other hand, of information concerning a location (115, 215)
              (2013.01); H04L 5 1/24 (2013.01). H04L 5 I/36                                                         within the said communication system (1) to which the said
            (2013.01); H04L 29/02 (2013.01); H04L 67/22                                                             message is to be moved when the said action is carried out.
                (2013.01); H04L 67/2819 (2013.01); H04L                                                             The said message is actually moved to the said location (115,
                67/306 (2013.01); H04L 69/322 (2013.01);                                                            215) upon detection by the said communication system (1) of
           H04M 3/53 (2013.01); H04M 3/5307 (2013.01);                                                              implementation of the action.
                  H04M 3/5335 (2013.01); H04M 3/53358
                     (2013.01); YIOS 707/99951 (2013.01)                                                                                                  20 Claims, 1 Drawing Sheet



                                                                                  a
                                                                                                                                            18

                                                                         -/-                        S.              Event Agent
                                                       :;
                                                                  is       s
                                                                        N Mesa
                                                                                       -                              Managementodule
                                                                                                                                                117
                                                                           Y---                                                                       :


                                                       :    | 1 4scommunication
                                                                      Agent
                                                                                      - 217 \,
                                                                                || Fite Agent and
                                                                                   System Agent
                                                                                                               -
                                                                                                              collaborative
                                                                                                                  Agent
                                                                                                                                   user Agent

                                                       :           Telephone?sy        los                   Wiki         acc
                                                              a          Fass                Fies        H                   J

                                                       :               Printers       - Prov             -
        Case 6:20-cv-00577-ADA Document 1-1 Filed 06/29/20 Page 3 of 10


                                                         US 8,751,585 B2
                                                                    Page 2

(56)                References Cited                                         2006/0072144 A1* 4/2006 Dowling et al. ............. 358,115
                                                                             2007. O157203 A1* 7, 2007 Lim .............................. T18, 100
             U.S. PATENT DOCUMENTS                                           2008/0250.084 A1* 10, 2008 Polimeni ....................... 707,204
 2005/0204001 A1*   9, 2005 Stein et al. .................... TO9,206    * cited by examiner
    Case 6:20-cv-00577-ADA Document 1-1 Filed 06/29/20 Page 4 of 10


U.S. Patent                                                Jun. 10, 2014                       US 8,751,585 B2




                         e
                         Messages


                   Management Module
                                                                                                  118



                                                                           Management Module


      114a                                                                                        114d
               \                    a                     14
                                                              c -
       Communication                File Agent and              Collaborative            User Agent
              Agent                     System Agent                  Agent

                                                          Q.           C.
        Telephone(s)                    105                    wiki            C        is
         104                                                                     Blog
               Fax

                                                               FAQ -                    -
         102                            106                                    110
               Email                              111     C            C         C       C 112
             Server(s)                                                            Planning
         101


        Communication                                                 Collaborative          Management
           interface                          interface                 Interface              Interface
           Case 6:20-cv-00577-ADA Document 1-1 Filed 06/29/20 Page 5 of 10


                                                      US 8,751,585 B2
                               1.                                                                        2
      ELECTRONIC MESSAGE HANDLING                                       while new messages keep on arriving. On the other hand, once
    METHOD BASED ON AMESSAGE SYSTEM                                     the task has been carried out, the message having created the
   CLIENT AND SYSTEM TOIMPLEMENT THE                                    need to carry out this task will be lost in the volume of
                 METHOD                                                 messages received on the electronic message client between
                                                                        the first time it was read by the user and the time when the task
  The present invention relates to the domain of electronic             is carried out. If the user does not wish a cumbersome accu
mail messaging systems, in particular to a method for han               mulation of messages in his/her inbox, he/she will need to
dling electronic messages in the inbox of a user of a mail              once again find the message concerning the task among the
system client, and to a special system for the implementation           messages in his/her inbox, and carry out a manual archiving
of the said method.                                                10
  While initially electronic mail was intended to be used for           operation. This task is not only inconvenient, but also an
                                                                        extreme waste of time for the user.
the exchange of professional messages within a corporate                   The present invention aims at improving management of a
network, it is today also used not only for personal purposes           user's electronic messages enabling a message in an elec
but also to carry all kinds of advertisements. As the subjects
and sources of the messages can be of all kinds, filtering tools   15   tronic message client inbox to be archived at an appropriate
were naturally also developed.                                          time at a location that is best adapted to the content of the
  A first category of filtering tools acts directly on the mes          message.
saging system server, with Such tools being primarily                      The present invention is based on the fact that most tasks
designed automatically to delete messages considered to be              that may be triggered by the content of an electronic message
undesirable.                                                            may be accomplished by using parts of the communication
  A second category of filtering tools is associated to the use         system to which the electronic message client belongs.
of a mail client such as Outlook(R) or Kmail. These tools                  Thus, a first goal of the invention concerns a management
enable a user, when downloading messages from an elec                   method applying to electronic messages in an inbox associ
tronic message server by means of the electronic message                ated to a user of an electronic message client integrated in a
client, to sort the messages to facilitate reading the messages    25   communication system characterised in that, for each of the
received and viewed on the electronic message client. Filter            said electronic messages, the user may, from within the elec
ing is based, in particular, on an analysis of the messages             tronic message client, assign an archiving rule consisting in
“Subject' and “Source fields. Thus, as soon as they are                 the definition, on the one hand, of at least one action out of a
downloaded by the electronic message client, messages can               list of actions whose implementation is Susceptible of being
be diverted into a special folder of the electronic message        30   detected by the said communication system, and, on the other
client based on selection criteria previously created by the            hand, of information concerning a location within the said
 Se.                                                                    communication system to which the said message is to be
   However, when a selection rule is defined by a user from             moved when the said action is carried out, and in that the said
within his/her electronic message client, it will apply to all          message is in fact moved to the said location upon detection
future messages the user will receive, without the user being      35   of the said communication system of performance of the
able to take the content of the message into consideration. For         action.
this reason, these selection tools are often only used to sort             A second goal of the invention concerns a communication
messages that are at first sight considered to be of no perti           system comprising an electronic message client to manage
nence or importance.                                                    electronic message messages in an inbox associated to a user
   However, in many cases the pertinence of the messages           40   of the said electronic message client, characterised in that the
received changes in the sense that the messages may be                  said electronic message client comprises means to enable the
important for a certain, variable duration or period oftime, but        user to assign, for each of the said electronic messages, an
become obsolete later on.                                               archiving rule consisting in the definition, on the one hand, of
   Some electronic message clients take this notion of mes              at least one action from among a list of actions whose imple
sage obsolescence into account and Suggest automatic               45   mentation is susceptible of being detected by the said com
archiving tools to the user for the messages that arrive at the         munication system, and, on the other hand, of information
inbox of an electronic message client. With these tools, the            relating to a location within the said communication system
user can create a specific location to which all messages in the        to which the said message is to be moved when the said action
inbox of the electronic message client received before a cer            is carried out, and in that the communication system com
tain date will automatically be moved. It is therefore not         50   prises, in addition, means of detection to detect that the action
possible with these tools to archive each message in a folder           attached to the said message has been carried out, and means
that is specifically adapted to the content or subject of the           of generating an archiving command to move the said mes
message.                                                                sage to the said location upon detection of the fact that the
   Furthermore, the importance and obsolescence criteria are            action has been performed.
not generally dependent only on the date when the message is       55      Other characteristics and advantages of the invention will
received. More specifically, some messages may be consid                become apparent in the description that follows in reference
ered to be important by the user for as long as certain tasks           to the single FIGURE attached.
generated by the content of the message have not been carried              The single FIGURE schematically represents a preferred
Out.                                                                    architecture of a communication system particularly adapted
   Thus, upon receiving and reading the message, the user          60   to a company network.
may decide, by way of example and not of limitation, that it               As shown in the FIGURE, the communication system 1
may be necessary to contact someone by electronic message,              comprises an electronic message client 2 capable of manag
by phone, or by fax, or else to edit a file managed within the          ing electronic messages from multiple users of the commu
communication system, or, alternatively, to plan a meeting.             nication system 1. Below we shall explain the handling of
   Users receiving this type of message do not generally act       65   electronic messages in the inbox of a user 3 in particular, the
directly upon receiving and reading the message. The user               other users of the communication system 1 being represented
must therefore remember the task he or she must carry out,              in the FIGURE by the reference 31.
          Case 6:20-cv-00577-ADA Document 1-1 Filed 06/29/20 Page 6 of 10


                                                      US 8,751,585 B2
                              3                                                                         4
   Furthermore, as the communication system 1 is incorpo                base 215 that is internal to the electronic message client 2, or
rated into a company network, it generally comprises differ             in a database 115 that is external to the electronic message
ent communication means such as, in particular:                         client 2. Messages are generally organised by folder, and new
   one or more electronic message servers 101 enabling users            messages, loaded by the electronic message client 2 from an
     3, 31 to send or receive electronic messages;                      electronic message server that is internal or external to the
   one or more networked printers constituting a printing               communication system 1, appear in the folder generally
     system 102 enabling the users 3,31 to print a document;            referred to as the inbox.
   one or more fax machines constituting a system of fax                  The electronic message client 2 enables the user, among
     machines 103 enabling users 3, 31 to send or receive               other things, to select a message from the inbox to be trans
     faxes;                                                        10   ferred, read or moved to another folder of the electronic
  one or more telephones constituting a telephony System of             message client. In accordance with the invention, the elec
    104 enabling users 3,31 to carry out telephone commu                tronic message client 3 also makes it possible to assign to Such
     nications;                                                         selected message an archiving rule consisting of action and
  The communication system 1 may also comprise:                         location information.
  a file manager 105 enabling users 3, 31, in particular, to       15      More precisely, when the user selects a message in his/her
     edit, move or delete files;                                        inbox, the electronic message client 2 can suggest assignment
  a network connection manager 106, also called proxy sys               of an archiving rule in accordance with the invention. This
     tem and enabling, among other things, users to navigate            Suggestion can materialise, in particular, in the form of a
     to Internet or Intranet sites and to complete FTP uploads          dropdown menu appearing as soon as the message has been
     or downloads.                                                      selected from the list of messages in the inbox or, more
   The communication system 1 may also comprise collabo                 appropriately, by means of a tab that appears when the mes
rative application management means such as, in particular:             sage is shown by the display interface of the electronic mes
   databases 107,108,109 enabling recording of data related             sage client 2.
     to Wikipages, collaborative FAQs, or blogs, whether or                When the archiving function is activated by the user 3, the
     not hosted by the communication system 1:                     25   electronic message client 2 opens an interaction window or a
   a database 110, enabling storing of data related to RSS              dialogue box enabling the user 3 to enter an action as well as
     flows emitted by collaborative applications, whether or            information relating to a location 115, 215. Preferably, a first
     not hosted by the communication system 1:                          list of default actions and second list of default location data
   databases 111, 112 enabling, among other things, storage             can be associated to the interaction window or dialogue box.
     of task information or planning information shared by         30   The user can then create his/her archiving rule by himself/
     different users 3, 31.                                             herself entering at least one action and one location informa
    As the communication system 1 is shared by several users,           tion or by selecting at least one action and one location infor
it generally comprises user rights management means 113 of              mation from among the lists suggested by the electronic
the said communication system 1 that makes it possible to               message client 2.
associate to each user 3, 31 of the communication system 1         35      AS has been previously indicated, the actions are to be
different characteristics Such as connection rights or rights to        selected from among a list of actions whose implementation
the use of available programmes or systems within the com               may be detected by the communication system.
munication system 1.                                                       Thus, the action may have been carried out by using any of
    The entire set of components mentioned above is regularly           the communication means 101, . . . , 104. In that case, the
controlled by agents 114a, 114b, 114c. 114d that principally       40   action of the archiving rule can, more particularly, be one of
control their operation, their presence and the different modi          the following actions:
fications they are Subjected to.                                           sending or receiving of an electronic message by a user 3,
    The communication system comprises, among other                          31 of the said communication system 1 by means of the
things, a set of interfaces 4, 4b, 4c., 4d called, respectively,             said electronic message servers 101;
communication interface, system interface, collaborative           45     printing of a document by a user 3, 31 of the said commu
interface and management interface, enabling, on the one                     nication system 1 by means of one of the printers of the
hand, a system user 3, 31 to access the different elements                   said printing system 102;
described above in order to enable him/her to use them, and                sending or receiving of a fax by a user 3, 31 of the said
enabling, on the other hand, the communication system 1 to                   communication system 1 by means of one of the fax
interface with elements that are external to the communica         50        devices of the said fax sending/receiving system 103;
tion system 1.                                                            or placing or receiving of a telephone call by a user 3, 31 of
   As mentioned earlier, the different tasks induced by the                  the said communication system 1 by means of the said
content of an electronic message received by a specific user3                telephony system 104;
of the electronic message client 2 are generally carried out by            In variation or combination, the action may have been
means of one of the numerous elements of the communica             55   carried out by using the file manager 115. In that case, the
tion system 1.                                                          following can be added to the list of actions:
   Based on this fact, the present invention proposes enabling            using or updating a file present in the communication sys
user 3 to define, for each message in his/her inbox, an                      tem 1 by a user 3, 31 of the said communication system
archiving rule according to which he/she may define at least                 1;
one action among a list of actions whose implementation may        60      moving a file from a first location to a second location of the
be detected by the communication system, and a destination                    communication system 1 by a user 3, 31 of the said
location to which the message will actually be moved upon                     communication system 1:
detection of the implementation of the action.                             exceeding a storage limit of a file storage module of the
   When the user 3 wishes to read his/her messages, he/she                    communication system 1.
launches the electronic message client 2. A viewing interface      65      In variation or combination, the action may have been
(not represented) of the electronic message client 2 then               carried out by using the network connection file manager 116.
allows the user to show all messages stored either in a data            In that case, the following can be added to the list of actions:
          Case 6:20-cv-00577-ADA Document 1-1 Filed 06/29/20 Page 7 of 10


                                                       US 8,751,585 B2
                                5                                                                      6
   access to a web page from the said communication system                Detection of the performance of an action is rendered pos
      1 by a user 3, 31 of the said communication system 1:               sible by using different agents 114a to 114d as mentioned
   access to an Intranet page hosted by the said communica                above that control the different means of the communication
     tion system 1 by a user 3, 31 of the said communication              system.
     system 1:                                                               More precisely, when the action attached to the message is
   implementation of an FTP transfer by any user 3, 31 of the             an action carried out by one of the communication means
     said communication system 1.                                         101, ... , 104, the communication agents 114a dedicated in
   In variation or combination, the action may have been                  particular to the control of the said communication means are,
carried out by using the collaborative application manage                 in accordance with the invention, also used to analyse the use
ment means 107. . . . 112, whether or not hosted by the              10   of such means. Regular analysis by Such agents 114a enables
communication system 1. In that case, the following can be                detection of the events effected on such means. The events
added to the list of actions:                                             thus detected are transmitted to an event management module
  update of a page of a collaborative application by a user3.             117, 118 of the communication system whose operation will
     31 of the communication system 1 in the case of a                    be described at a later stage.
     collaborative application hosted by the said communi            15      If the action attached to the message is connected to the use
     cation system 1:                                                     of the file manager 115 or network connection manager 116,
  update of a page of a collaborative application hosted out              the communication system 1 may, in order to detect the
     side the communication system 1.                                     implementation of the action, use agents 114b, called file
   In variation or combination, the action may have been                  agents and system agents, dedicated, in particular and respec
carried out by using the use rights management means 113 of               tively, to tracking each use or modification of a file stored in
the communication system 1. In that case, the following can               the communication system and network access control.
be added to the list of actions:                                             Thus, when a user 3, 31 of the communication system 1
   modification of the user rights database by a user 3, 31 of            modifies a version of a file or uses network access options, the
     the said communication system 1.                                     agents 114b detect such events and transmit them to the event
   As the communication system 1 can be used by several              25   management module 117, 118 of the communication system
users 31 other than user3 having assigned an archiving rule to            1.
one of the messages present in their inbox, it is of interest that           The archiving rule action may also be an action related to
user 3, wishing to archive his/her message should be able to              the use of use right management means 113 for the commu
specify whether he/she wishes to carry out the action himself/            nication system 1. In that case, the communication system 1
herself or whether the action can be carried out by another          30   may, in order to detect the implementation of the action, use
user 31 of the communication system 1. Preferably, the                    agents 114d that control the information of database 113
archiving rule is among other things a function of the user               dedicated to the management of the users 3, 31. The modifi
who must carry out the said action in the communication                   cations of data on the user management database 113 Such as
system 1. The user who must carry out the action is chosen                in particular a change in an identifier, a connection password
from among user 3, to whom the inbox is associated, and              35   or user rights attached to a user 3, 31 on the said database will
other users 31 of the said communication system 1. Such                   be detected and transmitted to the events management mod
specification makes it possible to avoid situations such as in            ule 117, 118 of the communication system 1.
particular the archiving of a message during printing or edit                Similarly, if the action attached to the message relates to
ing of a document by a colleague 31 of the user 3 having                  the use of the collaborative application management means
defined the archiving rule while the latter wanted actually to       40   107. . . . , 112, whether or not hosted by the communication
trigger archiving only after having carried out the action                system 1, each data modification in one of the databases
himself or herself.                                                       comprising information related to collaborative applications
   Advantageously, the said list of actions is a function of a            is detected by one of the pertinent collaborative agents 114c.
profile set up for the user 3, 31 who is to carry out the action,            For example, when a user makes a change on a Wiki page
the said profile defining the rights of use of the programmes or     45   or on a blog, or contributes to a collaborative FAQ, the data
systems available on the communication system (1). This                   stored in the databases 107,108,109 containing the informa
preferred embodiment is intended to prevent a user 3 from                 tion necessary for those pages are modified accordingly.
associating, when creating the archiving rule, an action to be            Similarly, when the communication system is suitable for
carried out by a user3,31 of the communication system 1 who               receiving and analysing RSS flows from the Internet or Intra
does not possess the system rights to carry out such action          50   net site, the data in the RSS flow management database 110
from within the communication system 1. As it would then                  are similarly modified. As each modification corresponds to
not be possible to carry out the action, it would never be                an update of a collaborative application, an information mes
detected and therefore the message would never be archived.               sage concerning Such event is then transmitted by the agent
   Once the archiving rule is entered, it is attached to the              114c to the event management module 117, 118 of the com
message. This stage may, among others, be carried out by the         55   munication system 1.
event management module 217 of the electronic message                        In the examples of detection of implementation of an action
client 2. Advantageously, the event management module 217                 described heretofore, the implementation of the action had
equally adds a visual information to the message so that the              taken place within the communication system. However, it is
user3, when viewing the list of the messages in his/her inbox             possible, in particular in cases where the action consists in the
from the viewing interface of the electronic message client 2,       60   update of a page of a collaborative application hosted outside
can easily identify a message to which an archiving rule has              the communication system, that implementation takes place
been attached.                                                            outside of the communication system 1. In such cases, some
   Periodically or when the electronic message client 2 is                of the collaborative agents 114c may be set so as to periodi
closed by the user 3, the archiving rule is transmitted to the            cally check changes on external sites hosting collaborative
communication system 1 to be stored in a database 116.               65   applications and thus to detect the update of such applications
  The message will be moved when the action contained in                  even if they are not hosted by the communication system 1.
the archiving rule is detected by the communication system 1.             Such agents 114c may also be used to scrutinise data
           Case 6:20-cv-00577-ADA Document 1-1 Filed 06/29/20 Page 8 of 10


                                                       US 8,751,585 B2
                              7                                                                            8
exchanged between the communication system 1 and exter                    nication system 1 integrated in a company network, the inven
nal systems linked to the said communication system 1. The                tion is not limited to this type of communication system. The
analysis of exchanged data can enable detection of the per                invention may also be implemented in a much simpler com
formance of an action external to the communication system                munication system comprising a single personal computer
1.                                                                        connected to a printer and/or a fax, and/or a telephone, and/or
   Once the events are transmitted by the different agents                having an Internet connection.
114a, . . . , 114d of the event management module 117, 118,                 The invention claimed is:
the latter determines whether an action received corresponds                1. A method of managing electronic messages to a user of
to an action of one of the archiving rules stored in the database         an electronic message client, comprising:
116. Such determination may take place by means of an event          10     using an electronic message client in conjunction with one
agent 118 of the event management module 117, 118 that                         or more electronic message of a plurality of electronic
compares the actions transmitted to the event management                       messages in an inbox associated with a user, the elec
module 117, 118 to the actions of the archiving rules stored in                tronic message client integrated in a communication
the database 116.                                                              System, the using comprising:
   When it is determined that an action that has been imple          15        Selecting an electronic message from the inbox:
mented coincides with an action of an archiving rule previ                     assigning an archiving rule to the selected electronic
ously attached to a message by the user 3, the event manage                       message that includes a definition of an action that can
ment module 117, 118 generates an archiving command for                           be subsequently carried out using at least Some por
the message associated to the archiving rule whose action was                     tion of the communication system, wherein the action
carried out. The command is generated taking into account                         defined in the archiving rule is selected from a list of
the information concerning the location associated to the                         actions that can be detected by the communication
message.                                                                          system, wherein the action defined in the archiving
   When several actions were entered by the user 3 when                           rule is based at least in part on content of the selected
creating the archiving rule, it is necessary that all Such actions                electronic message; and
should have been carried out. As these actions are not neces         25        defining an archive location within the communication
sarily carried out at the same time, the event management                         system to which the selected electronic message is
module 117, 118 is able to check whether any other actions                        moved after the action is detected; and
are comprised in the archiving rule. In that case, the event                moving the selected electronic message from the inbox to
management module 117, 118 is also capable of determining                      the archive location after detection of the action defined
if the other actions have already been carried out, or whether       30       in the archiving rule;
on the contrary they have not yet been implemented.                         wherein the communication system provides management
   Thus, the event management module 117, 118, generates                      of collaborative applications, the list of actions compris
an archiving command only once all actions comprised in the                   ing at least one of the following actions:
archiving rule have been carried out.                                         update to a page associated with a collaborative appli
   The archiving command is then sent to the electronic mes          35          cation by the user or another user associated with the
sage client 2 event management module 217 which can, upon                        communication system in which the collaborative
reception of a command of this type, update the message                          application is hosted by the communication system;
storage database 115, 215 so that the message will be moved                       and
to the location 115, 215 indicated in the command, where the                   update to a page associated with a collaborative appli
location may correspond to a location 115 that is external to        40           cation in which the collaborative application is hosted
the electronic message client or to a location 215 that is                        outside the communication system.
internal to the electronic message client 2.                                2. The method according to claim 1 wherein the commu
   When the message marked for moving is, on the one hand,                nication system comprises at least one of an electronic mes
already stored in an external database 115, and, on the other             sage server, a printing system, a fax sending/receiving system
hand, the location indicated in the archiving command is a           45   and a telephony System, the list of actions comprising at least
location 115 that is external to the electronic message client,           one of the following actions:
the event management module 117, 118 of the communica                        sending or receiving a message to or from the user or
tion system 1 can update the external database 115 without                     another user associated with the communication system
requiring transmission of the archiving command to the event                   in conjunction with the electronic message server,
electronic message client internal management module 217.            50     printing a document from the user or another user associ
   In the message viewing interface of the electronic message                  ated with the communication system in conjunction with
client 2, archiving of the message is translated into removal of               the printing system;
the message from the list of messages in the inbox and its                   sending or receiving a fax to or from the user or another
listing in a folder related to the message’s new location.                     user associated with the communication system in con
   Advantageously, a distinctive mark is added to the moved          55        junction with the fax sending/receiving system; and
message by the event management module 217 of the elec                      placing or receiving a telephone call to or from the user or
tronic message client 2. This mark then enables the user3 not                  another user associated with the communication system
only to realise that automatic archiving has taken place, but                  in conjunction with the telephony system.
also to understand the reason for the presence of the message               3. The method according to claim 1 wherein the commu
in a particular folder.                                              60   nication system comprises a file manager, the list of actions
   In a preferred embodiment of the invention, the user 3,                comprising at least one of the following actions:
having previously attached an action to one of his/her                      using or updating a file present in the communication sys
received messages, may, for as long as the action has not been                 tem by the user or another user associated with the
carried out, detach or modify the action from within the                       communication system;
electronic message client 2.                                         65     moving a file from a first location to a second location of the
   Although the different characteristics and advantages of                    communication system by the user or another user asso
the invention have been described by reference to a commu                      ciated with the communication system; and
           Case 6:20-cv-00577-ADA Document 1-1 Filed 06/29/20 Page 9 of 10


                                                       US 8,751,585 B2
                             9                                                                          10
   exceeding a storage limit of a file storage module of the                wherein the list of actions includes at least one of the
      communication system.                                                    following actions:
   4. The method according to claim 1 wherein the commu                        update to a page associated with a collaborative appli
nication system comprises a network connection manager,                          cation by the user or another user associated with the
the list of actions comprising at least one of the following 5                   communication system in which the collaborative
actions:                                                                         application is hosted by the communication system;
  access to a web page from the communication system by                          and
     the user or another user associated with the communi                      update to a page associated with a collaborative appli
      cation system;                                                 10
                                                                                  cation in which the collaborative application is hosted
   access to an Intranet page hosted by the communication                         outside the communication system.
      system by the user or another user of the communication                10. The communication system according to claim 9, fur
      system; and                                                         ther comprising:
   implementation of an FTP transfer by the user or another                 at least one of an electronic message server, a printing
      user associated with the communication system.                 15         system, a fax sending/receiving system and a telephony
   5. The method according to claim 1 wherein the commu                        system;
nication system comprises a user rights database for manage                 wherein the list of actions include at least one of the fol
ment of user rights in conjunction with the communication                      lowing actions:
system, the list of actions comprising:                                        sending or receiving a message to or from the user or
   modification of the user rights database by the user or                       another user associated with the communication sys
      another user associated with the communication system.                     tem in conjunction with the electronic message
   6. The method according to claim 1 wherein the archiving                       server;
rule is a function of the user or another user associated with                 printing a document from the user or another user asso
the communication system who is to carry out the action                          ciated with the communication system in conjunction
within the communication system.                                     25          with the printing system;
   7. The method according to claim 6 wherein the list of                      sending or receiving a fax to or from the user or another
actions is a function of a profile set up for the user or the                    user associated with the communication system in
another user who is to carry out the action, the profile defining                conjunction with the fax sending/receiving system;
rights for use of programs and systems associated with the                       and
communication system.                                                30        placing or receiving a telephone call to or from the user
   8. The method according to claim 1, further comprising:                       or another user associated with the communication
   after the selected electronic message is moved to the                          system in conjunction with the telephony system.
      archive location, adding a distinctive mark to the                     11. The communication system according to claim 9, fur
      Selected electronic message enabling the selected elec              ther comprising:
      tronic message to be differentiated from other electronic      35     a file manager,
     messages.                                                              wherein the list of actions includes at least one of the
  9. Communication system, comprising                                          following actions:
  an electronic message client configured to enable a user to                  using or updating a file present in the communication
     use the electronic message client to manage one or more                      system by the user or another user associated with the
     electronic message of a plurality of electronic messages        40           communication system;
     in an inbox associated with the user, the plurality of                    moving a file from a first location to a second location of
     electronic messages stored in a message storage data                         the communication system by the user or another user
     base, the electronic message client comprising:                              associated with the communication system; and
     a client management processor configured to enable the                    exceeding a storage limit of a file storage module of the
        user to select an electronic message from the inbox,         45           communication system.
        assign an archiving rule to the selected electronic                  12. The communication system according to claim 9, fur
        message that includes a definition of an action that can          ther comprising:
        be subsequently carried out using at least Some por                 a network connection manager,
        tion of the communication system, wherein the action                wherein the list of actions includes at least one of the
        defined in the archiving rule is selected by the user        50        following actions:
        from a list of actions that can be detected by the                     access to a web page from the communication system by
        communication system, wherein the action defined in                      the user or another user associated with the commu
        the archiving rule is based at least in part on content of                nication system;
        the selected electronic message, and define an archive                 access to an Intranet page hosted by the communication
        location within the communication system to which            55           system by the user or another user associated with the
        the selected electronic message is moved after the                        communication system; and
        action is detected, and                                                implementation of an FTP transfer by the user or another
  the communication system further comprising:                                    user associated with the communication system.
  a detection processor configured to detect the action                      13. The communication system according to claim 9, fur
     defined in the archiving rule assigned to the selected          60   ther comprising:
     electronic message was carried out,                                    a user rights database for management of user rights in
  an event management processor configured to generate an                      conjunction with the communication system;
     archiving command to move the selected electronic                      wherein the list of actions includes modification of the user
     message from the inbox to the archive location after                     rights database by the user or another user associated
     detection of the action defined in the archiving rule; and      65       with the communication system.
  a collaborative application management processor config                   14. The communication system according to claim 9
     ured to manage collaborative applications;                           wherein the archiving rule is a function of the user or another
         Case 6:20-cv-00577-ADA Document 1-1 Filed 06/29/20 Page 10 of 10


                                                       US 8,751,585 B2
                              11                                                                        12
user associated with the communication system who is to                       munication system and a second storage location within
carry out the action within the communication system.                         the communication system to which the second elec
   15. The communication system according to claim 14                         tronic message is to be archived, wherein the second
wherein the list of actions is a function of a profile set up for             action specified in the second archiving rule is selected
the user or the another user who is to carry out the action, the              from the plurality of actions based at least in part on
profile defining rights for use of programs and systems asso                  content of the second electronic message;
ciated with the communication system.                                       detecting the second action specified in the second
   16. The communication system according to claim 9                          archiving rule after the second action was carried out
wherein, after the selected electronic message is moved to the                using at least some portion of the communication sys
archive location, a distinctive mark is added to the selected        10
                                                                               tem; and
electronic message enabling the selected electronic message                 moving the second electronic message from the inbox of
to be differentiated from other electronic messages.                          the electronic message client associated with the user to
   17. A method of managing electronic messages via an                        the second storage location associated with the second
electronic message client, comprising:
   Selecting a first electronic message from an inbox of an          15       archiving rule after the second action specified in the
     electronic mail client associated with a user and inte                   second archiving rule was detected.
    grated in a communication system;                                       19. The method according to claim 17, further comprising:
  assigning a first archiving rule to the first electronic mes              assigning a second archiving rule to the first electronic
    Sage using the electronic mail client, the first archiving                message using the electronic mail client, the second
    rule specifying a first action selected from a plurality of               archiving rule specifying a second action selected from
    actions that can be detected by the communication sys                     the plurality of actions that can be detected by the com
    tem and a first storage location within the communica                     munication system and the first storage location within
    tion system to which the first electronic message is to be                the communication system to which the first electronic
    archived, wherein the first action specified in the first                 message is to be archived, wherein the second action
    archiving rule is selected from the plurality of actions         25        specified in the second archiving rule is selected from
    based at least in part on content of the first electronic                 the plurality of actions based at least in part on content of
     message;                                                                 the first electronic message:
  detecting the first action specified in the first archiving rule          detecting the second action specified in the second
    after the first action was carried out using at least some                archiving rule after the second action was carried out
    portion of the communication system; and                         30       using at least some portion of the communication sys
  moving the first electronic message from the inbox of the                    tem; and
     electronic mail client associated with the user to the first            moving the first electronic message from the inbox of the
     storage location associated with the first archiving rule                  electronic message client associated with the user to the
     after the first action specified in the first archiving rule               first storage location associated with the second
     was detected;                                                   35         archiving rule after the second action specified in the
  wherein the communication system provides management                          second archiving rule was detected.
    of collaborative applications, the plurality of actions                  20. The method according to claim 17 wherein the first
    comprising at least one of the following actions:                     archiving rule also specifies a second action selected from the
    update to a page associated with a collaborative appli                plurality of actions that can be detected by the communica
      cation by the user or another user associated with the         40   tion system, wherein the second action specified in the second
      communication system in which the collaborative                     archiving rule is selected from the plurality of actions based at
      application is hosted by the communication system;                  least in part on content of the first electronic message, the
        and                                                               method further comprising:
    update to a page associated with a collaborative appli                   detecting the second action specified in the second
       cation in which the collaborative application is hosted       45         archiving rule after the second action was carried out
       outside the communication system.                                        using at least some portion of the communication sys
  18. The method according to claim 17, further comprising:                    tem; and
  Selecting a second electronic message from the inbox of the               moving the first electronic message from the inbox of the
    electronic mail client associated with the user;                          electronic message client associated with the user to the
  assigning a second archiving rule to the second electronic         50       first storage location associated with the first archiving
    message using the electronic mail client, the second                      rule after the second action specified in the first
    archiving rule specifying a second action selected from                   archiving rule was detected.
    the plurality of actions that can be detected by the com
